Citation Nr: 0826078	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to June 
1945.  He died in July 2004.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2006 rating decision in which the RO denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  The appellant filed a notice of 
disagreement (NOD) in March 2006; the RO issued a statement 
of the case (SOC) in October 2006.  The appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2006.  In February 2008, the 
RO issued a supplemental SOC (SSOC) continuing the denial of 
the claim.

For the reasons explained below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.
 

REMAND

The veteran died in July 2004 at the Gino J. Merli Veteran's 
Center, i.e., the Scranton Vet Center.  The death certificate 
lists the immediate cause of death as progressive cachexia, 
due to or as a consequence of squamous cell carcinoma of the 
head (face).  Alzheimer's dementia was listed under other 
significant conditions contributing to death, but not 
resulting in the underlying cause.  

At the time of his death, service connection was in effect 
for anxiety reaction, otitis externa, and bilateral 
conductive hearing loss, each separately rated as 10 percent 
disabling; the combined disability rating was 30 percent.

Service treatment records show that, following a June 1945 
Medical Board proceeding, the veteran was discharged due to 
disability-psychoneurosis: anxiety type; severe; due to 
service; manifested by tension, anxiety, depression, crying 
spells, severe sweats, marked tremulousness, headaches, 
fatigability, sleep disorders, irritability, and some 
hysterical phenomona in the nature of numb and weak feelings 
in his extremities, occurring especially at times of 
additional emotional distress.  In a July 1945 rating 
decision, the RO granted service connection for 
psychoneurosis, anxiety neurosis, manifested by nervousness, 
headaches, dizzy spells and pains in back, superimposed on 
neurocirculatory asthenia, and assigned an initial 50 percent 
rating, effective July 1, 1945.  Following a July 1948 VA 
examination that showed improvement, the RO recharacterized 
the veteran's disability as anxiety reaction, chronic, 
moderate, and reduced the rating to 10 percent, effective 
December 6, 1948.  This rating has remained unchanged since 
then.

The appellant contends that the veteran's service-connected 
neurosis developed into Alzheimer's and caused his death.  In 
support, she submitted a statement, dated in February 2006, 
from the veteran's former primary care physician. S. J., D.O.  
In that statement, Dr. S. J. indicated that the veteran was 
hospitalized in April 2002 and was neurologically diagnosed 
with early dementia at that time.  He added that, while 
dementia's cause is multifactorial, it was his opinion that 
the veteran's longstanding neurosis was likely a contributing 
factor to that diagnosis.

The RO sent the claims file to obtain a review and an opinion 
as to whether the veteran's service-connected anxiety 
reaction developed into Alzheimer's disease and caused his 
death.  In a November 2007 VA medical opinion, the physician 
stated that there were no treatment records from the day of 
examination on admission to the Gino J. Merli Veteran's 
Center on May 3, 2004 until his death there in July 2004, an 
interval of more than two months.  The VA physician indicated 
that, based on a review of the current record, he could not 
resolve without resort to mere speculation whether the 
veteranb's service-connecte d anxiety contributed to the 
veteran's death 

In light of the appellant's contentions and the documentary 
evidence noted above-to include the statement of the 
veteran's former primary care physician and the November 2007 
VA opinion-the Board finds that another medical opinion, 
based on full review of the record and supported by stated 
rationale, is needed to fairly resolve the claim on appeal.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Prior to obtaining the requested medical opinion, the RO 
should ensure that all outstanding pertinent medical records 
are associated with the claims file.  On remand, the RO 
should attempt to obtain records from the veteran's former 
primary care physician and records for the April 2002 
hospitalization referred to by that physician in his February 
2006 statement.  The RO should undertake appropriate action 
to obtain these records, to include obtaining current 
authorization from the appellant, if needed.

Because the claims file reflects that there are outstanding 
records pertaining to the veteran's treatment at the Vet 
Center in Scranton, Pennsylvania, where the veteran resided 
at the time of his death, that are potentially pertinent to 
the appeal, the RO should also attempt to obtain complete 
copies of the veteran's treatment records from the Vet Center 
for the period beginning May 3, 2004 through July 28, 2004, 
the date of his death.  Moreover, the claims file also 
indicates that the veteran received treatment at the VA 
Medical Center (VAMC) in Wilkes-Barre, Pennsylvania.  Except 
for VA examination reports, no records for treatment of the 
veteran at the VAMC have been associated with the record.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Such would appear to encompass 
records from Vet Centers, as well.  Hence, on remand, the RO 
should undertake appropriate action to obtain and associate 
with the claims file all outstanding Vet Center and VA 
treatment records.

The Board also notes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that in a claim for Disability and 
Indemnity Compensation (DIC) benefits, VA's notice 
requirements include:  (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The RO's October 2005 notice letter, 
issued well before Hupp was decided, does not provide notice 
consistent with this authority, in particular element 1 
described above.  

Hence, prior to obtaining the requested opinion, the RO 
should, through Veterans Claims Assistance Act of 2000 
(VCAA)-compliant notice, give the appellant another 
opportunity to provide evidence or information in support of 
her claim for service connection for the cause of the 
veteran's death.  The RO's notice letter should explain what 
information and evidence is needed to substantiate the claim 
for service connection for the cause of the veteran's death, 
consistent with Hupp (as discussed above), as well as explain 
the respective responsibilities of VA and the appellant in 
obtaining additional evidence.  The RO should also explain 
that she has a full one-year period for response.  See 38 
U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also ensure that its letter to the appellant meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) to the extent that it is applicable to claims for 
service connection for the cause of the veteran's death, in 
particular, notice regarding effective dates.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake all 
appropriate action to obtain and 
associate with the claims file all 
outstanding records from the Wilkes-Barre 
VAMC of evaluation and/or treatment of 
the veteran prior to his death on 
July 28, 2004, as well as Scranton Vet 
Center records-in particular, those 
pertaining to the veteran's last 
admission-in May 2004 through the date 
of his death.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the 
appellant a VCAA-complaint notice letter 
specifically as regards the claim for 
service connection for the cause of the 
veteran's death.  The RO should request 
that the appellant provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the claim for service connection for the 
cause of the veteran's death that are not 
currently of record.  In particular, the 
RO should specifically request that the 
appellant provide current authorization 
to enable VA to obtain the veteran's 
medical records from the veteran's former 
primary care physician, Dr. Jaditz, and 
from the facility where the veteran was 
hospitalized in April 2002 referred to by 
Dr. Jaditz in his February 2006 
statement.

The RO's notice letter should explain the 
information and evidence necessary to 
establish entitlement to service 
connection for the cause of the veteran's 
death.  The RO should ensure that its 
letter meets the notice requirements of 
Dingess/Hartman (to the extent that it is 
applicable to claims for service 
connection for the cause of a veteran's 
death, in particular as regards effective 
dates) and Hupp (both cited to above).

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one- 
year period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified (for which 
any necessary, appropriate authorization 
has been furnished) by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
veteran's entire claims file (to include 
a complete copy of this REMAND) to an 
appropriate VA physician for a 
comprehensive review of the record and an 
opinion as to the relationship, if any, 
between the veteran's death and any 
disability of service origin.  

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that (1) the cause 
of the veteran's death is etiologically 
related to his period of active service, 
or (2) the veteran's service-connected 
anxiety reaction caused or contributed 
substantially or materially to cause the 
veteran's death, to include the 
development of Alzheimer's disease 
(dementia).  

In rendering the requested opinion, the 
physician must consider and address the 
service treatment records, the veteran's 
certificate of death, Dr. Jaditz's 
February 2006 statement, the November 
2007 VA opinion, as well as VA treatment 
records, treatment records from Dr. 
Jaditz and the veteran's April 2002 
hospital records, if available.  

The physician should set forth the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  If the requested opinion cannot 
be provided without resorting to mere 
speculation, the physician should clearly 
so state.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

